               Case 2:19-cr-00223-TLN Document 42 Filed 11/17/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00223
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING SENTENCING
13                           v.                           HEARING; FINDINGS AND ORDER
14   DANIEL CONNELLY,                                     DATE: November 19, 2020
                                                          TIME: 9:30 a.m.
15                                 Defendant.             COURT: Hon. Troy L. Nunley
16

17                                                 BACKGROUND

18          A grand jury indicted defendant Daniel Connelly on one count of Fraud in Connection with a

19 Major Disaster or Emergency Benefits in violation of 18 U.S.C. § 1040(a)(2) on December 12, 2019.

20 The defendant was arraigned on March 9, 2020, and has remained in custody since that date. The

21 defendant entered a guilty plea pursuant to a written plea agreement on July 30, 2020. Judgment and

22 sentencing is scheduled for November 19, 2020.

23          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

24 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

25 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

26 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

27 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

28 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

       STIPULATION REGARDING HEARING 19-CR-00223           1
                 Case 2:19-cr-00223-TLN Document 42 Filed 11/17/20 Page 2 of 5


 1 § 15002(b)(2).

 2          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 3 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 4 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 5 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 6 functioning of the federal courts generally.”

 7          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 8 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 9 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

10 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

11 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

12 safely take place in person. General Order 624 extended General Order 620 by 90 days.

13          In order to authorize sentencing hearings by remote means, however, the CARES Act—as

14 implemented by General Orders 620 and 624—also requires district courts in individual cases to “find,

15 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

16 serious harm to the interests of justice.” General Order 620, as extended by General Order 624, further

17 requires that the defendant consent to remote proceedings. Finally, the remote proceeding must be

18 conducted by videoconference unless “videoconferencing is not reasonably available.” In such cases,

19 district courts may conduct hearings by teleconference.

20          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

21 General Order 620 have been satisfied in this case. They request that the Court enter an order making

22 the specific findings required by the CARES Act and General Order 620 and 624. Specifically, for the

23 reasons further set forth below, the parties agree that:

24          1)      The sentencing hearing in this case cannot be further delayed without serious harm to the

25 interest of justice, given the public health restrictions on physical contact and court closures existing in

26 the Eastern District of California and further because the defendant has been in custody since March 9,

27 2020, and may be approaching a time served sentence. Pursuant to the parties’ plea agreement, ECF No.

28 31, the government will recommend a sentence at the low end of the guideline range as determined by

       STIPULATION REGARDING HEARING 19-CR-00223          2
                 Case 2:19-cr-00223-TLN Document 42 Filed 11/17/20 Page 3 of 5


 1 the Court. Probation has determined the applicable guideline range to be 10–16 months in custody, see

 2 ECF No. 38 (PSR). As of early December 2020, Connelly will have served approximately 9 months in

 3 custody. See ECF No. 38 p. 20;

 4          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 5 by videoconference and counsel joins in that waiver.

 6                                                 STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, hereby stipulate as follows:

 9          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

10 to exist in California on March 4, 2020.

11          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

12 National Emergency in response to the COVID-19 pandemic.

13          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

14 other public health authorities have suggested the public avoid social gatherings in groups of more than

15 10 people and practice physical distancing (within about six feet) between individuals to potentially

16 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

17 and no vaccine currently exists.

18          4.      These social distancing guidelines – which are essential to combatting the virus – are

19 generally not compatible with holding in-person court hearings.

20          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

21 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

22 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

23 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

24 commence before May 1, 2020.

25          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

26 in the Eastern District of California to the public. It further authorized assigned district court judges to

27 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

28 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

       STIPULATION REGARDING HEARING 19-CR-00223          3
                 Case 2:19-cr-00223-TLN Document 42 Filed 11/17/20 Page 4 of 5


 1 pandemic.

 2          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 3 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 4 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 5 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 6 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 7 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 8 district judges; two of those positions are currently vacant and without nominations). The report further

 9 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

10 guidance regarding gatherings of individuals.

11          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

12 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

13          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

14 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

15          10.     Given these facts, it is essential that Judges in this District resolve as many matters as

16 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

17 hearings now, this District will be in a better position to work through the backlog of criminal and civil

18 matters once in-person hearings resume.

19          11.     The sentencing hearing in this case accordingly cannot be further delayed without serious

20 harm to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

21 would only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge

22 in this District, when normal operations resume.

23          12.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

24 teleconference. Counsel joins in this consent.

25 ///

26 ///

27 ///

28 ///

       STIPULATION REGARDING HEARING 19-CR-00223          4
                   Case 2:19-cr-00223-TLN Document 42 Filed 11/17/20 Page 5 of 5


 1            13.     In addition, because the defendant may be approaching a time served sentence depending

 2 on the applicable guideline range determined by the Court, delay would seriously harm the interests of

 3 justice.

 4            IT IS SO STIPULATED.

 5

 6
      Dated: November 16, 2020                                  MCGREGOR W. SCOTT
 7                                                              United States Attorney
 8
                                                                /s/ SHELLEY D. WEGER
 9                                                              SHELLEY D. WEGER
                                                                Assistant United States Attorney
10

11
      Dated: November 16, 2020                                  /s/ ROBERT WILSON
12                                                              ROBERT WILSON
13                                                              Counsel for Defendant
                                                                DANIEL CONNELLY
14

15
                                              FINDINGS AND ORDER
16
              1.      The Court adopts the findings above.
17
              2.      Further, the Court specifically finds that:
18
                      a)     The sentencing hearing in this case cannot be further delayed without serious
19
              harm to the interest of justice; and
20
                      b)     The defendant has waived his physical presence at the hearing and consents to
21
              remote hearing by videoconference.
22
              3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
23
     of the CARES Act and General Orders 620 and 624, the sentencing hearing in this case will be
24
     conducted by videoconference.
25
     IT IS SO FOUND AND ORDERED this 16th day of November, 2020.
26

27

28
                                                                             Troy L. Nunley
                                                            5                United States District Judge
      STIPULATION REGARDING HEARING 19-CR-00223
